Citation Nr: 0018152	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-09 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945 and from February 1946 to March 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in February 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
An appeal followed and by its remands entered in May 1997 and 
June 1998, the Board returned the case to the RO for further 
actions.  

Based on the veteran's request for a hearing before the 
Board, sitting at the RO, such a proceeding was scheduled to 
occur in August 1999, but prior to its occurrence, the 
veteran withdrew his request for a travel board hearing, 
stating that in lieu of a travel board hearing he wished to 
appear at a hearing before the RO's hearing officer.  The RO 
hearing was eventually conducted in October 1999.  Following 
the conduct of a VA medical examination in January 2000, the 
RO readjudicated the veteran's claim in February 2000, 
denying same as not well grounded.  At that time, however, 
service connection for tinnitus was granted.  The case has 
since been returned to the Board for further review.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Where a veteran served 90 days of more 
during a period of war, or during peacetime after December 
31, 1946, and an organic disease of the nervous system 
(sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The threshold question to be answered as to this portion of 
the appeal, however, is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

To be well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id. at 610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

In the case at hand, the veteran contends that he did not 
experience any hearing loss prior to service, that no one 
else in his family is affected by hearing loss, and that, as 
a navigator of aircraft in service, he was exposed to changes 
of altitude, aircraft engine noise, and firing from a gun 
turret.  No hearing protection is alleged to have provided 
the veteran during service.  The veteran is unsure how long 
he has had a hearing problem, although he recalls initially 
noting its presence when he was 40 to 50 years of age.

The veteran's War Department Adjutant General's Office Forms 
53 set forth military occupational specialties of the veteran 
as a navigator and ground control approach specialist.  Other 
records show that the veteran received extensive technical 
training, including that involving bombs, gunnery, armaments, 
and aerial mines.  His qualification as a sharpshooter is 
shown.  Service medical records are negative for complaints 
or findings of hearing loss, and the existence of any hearing 
loss is not shown until the time of a private audiogram in 
September 1985.  Hearing loss meeting the criteria of 
38 C.F.R. § 3.385 (1999) is shown as of December 1994 and 
thereafter.  

Submitted by a private audiologist in October 1999 was a 
statement in which it was noted that, based on several 
examinations of the veteran, he suffered from a mild to 
moderately severe sensorineural hearing loss, bilaterally.  
It was the audiologist's opinions that the veteran's hearing 
loss in the high frequencies was very likely due to his 
unprotected noise exposure during his military service that 
included flying and gunnery assignments, and that the noise 
exposure described by the veteran was similar to what many 
patients who sustained documented hearing loss during 
military service also describe.

In analyzing the evidence presented, the undersigned notes 
that there is a medical diagnosis of current disability as to 
bilateral hearing loss.  Moreover, his loss of auditory 
acuity meets the requirements of 38 C.F.R. § 3.385 (1999).  
As to the question of service incurrence, there is oral and 
written testimony of the veteran as to his exposure to in-
service acoustic trauma, that must be presumed as true for 
the limited purpose of determining well groundedness, 
pursuant to Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
Moreover, such testimony is supported by the records compiled 
by the War Department, as well as the opinion of a treating 
audiologist.  It is also significant that the RO, in rating 
action in February 2000, conceded the occurrence of in-
service acoustic trauma in determining that tinnitus had been 
incurred in service as a result of such trauma.

In terms of the Epps' requirement of evidence of a nexus 
between current disability and service, the attending 
audiologist in his report received by the RO in October 1999 
specifically links the veteran's sensorineural hearing loss 
to acoustic trauma sustained by the veteran during in-service 
flying and gunnery assignments.  Such opinion is found to be 
competent medical evidence, it having been based not only on 
the veteran's reported history of noise exposure in service, 
but also various audiological examinations and hearing aid 
evaluations.

Based on the foregoing, the veteran's claim of entitlement to 
service connection for bilateral hearing loss is found to be 
well grounded.  38 U.S.C.A. § 5107(a); see Epps, Savage, 
supra.  To that extent, alone, the appeal is granted.


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded, and to that extent 
alone, the appeal is granted.


REMAND

In view of the Board's conclusion that the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is well grounded, further medical input is sought in 
connection with the VA's duty-to-assist obligation, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  

As further assistance to the veteran in the development of 
the facts is deemed to be needed, this matter is REMANDED to 
the RO for completion of the following actions:

1.  The RO should contact the veteran in 
writing for the purpose of informing him 
of his right to submit any additional 
evidence relating to the claimed service 
incurrence of bilateral hearing loss, 
including but not limited to any updated 
records of private medical care for 
treatment of hearing loss.  If the RO's 
assistance in obtaining any such evidence 
is needed, the veteran should indicate 
that request in writing to the RO, 
following which the RO should assist the 
veteran in obtaining the noted items of 
evidence.  Once obtained, such records 
must be made a part of the veteran's 
claims folder.

2.  The RO should obtain any records of 
VA treatment for hearing loss for 
inclusion in the veteran's claims folder.

3.  Thereafter, the RO should arrange for 
the veteran to be evaluated by a VA 
otolaryngologist for the purpose of 
determining the nature and origin of the 
veteran's bilateral hearing loss of the 
left ear. The veteran's claims folder in 
its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
diagnostic or audiologic studies deemed 
warranted by the examiner must be 
accomplished.  All pertinent diagnoses 
are then to be offered.

Following the examination, the examiner 
should be asked to render a professional 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that hearing loss of either ear is of 
service origin, based on acoustic trauma 
occurring therein or any other in-service 
event.

4.  Upon completion of the foregoing 
actions, the RO should then adjudicate 
the merits of the veteran's well-grounded 
claim of entitlement to service 
connection for bilateral hearing loss, 
based on all of the evidence of record 
and all governing legal authority.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case.  Thereafter, the veteran and 
his representative should be afforded a 
reasonable period for a response before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

The law requires full compliance with all orders in this 
remand. See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


